DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 2/18/2020.
Claims 1-20 are pending.

Allowable Subject Matter
Claims 4 and 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heater and a heating heat exchanger” of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
“expansion element” (i.e. an element for expanding) of at least claim 1, 
“control element” (i.e. an element for controlling) of at least claim 3.
Both limitations are interpreted to mean a throttling element with a magnetic valve (see par. 30 of the published application).
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 13 recites, “wherein a temperature in a temperature range of -70 °C to +180 °C, is establishable within the space by means of the temperature control device.”  The claim recites a broader temperature range than parent claim 1, and thus does not further limit the parent claim.
Claim 17 recites, “wherein the temperature control device has a heating device comprising a heater and a heating heat exchanger in the space.”  These features are not shown in the figures, and the relationship between and arrangement of the “heater” on the one hand and the “heating heat exchanger” on the other hand is not clear.   
Claim 18, there is a lack of antecedent basis for “the control element”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 2, 3, 5, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0344397 to Ruoss in view of US 2012/0180510 to Okazaki.
Regarding claim 1, Ruoss teaches a temperature chamber (1, Fig. 1) for conditioning air, in particular a test chamber or the like, comprising a temperature-insulated space which can be closed off from the surroundings (door 3, par. 13), and which serves to receive test material and a temperature control device for controlling the temperature of the space, the temperature control device allowing a temperature in a temperature range of -50 °C to +180 °C to be established within the space, the temperature control device having a cooling device comprising a cooling circuit with a refrigerant, a heat exchanger (5, par. 13), a compressor (7), a condenser (8), and an expansion element (11) . . . . . and  a first bypass (line with 12) being connected to a high-pressure side of the cooling circuit downstream of the compressor
Regarding the insulation limitation and the temperature range, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, include these limitations, because the insulation will minimize transfer into the cold area, and specific temperature range would be selected pending upon the types of tests being performed.  For example, while Ruoss does not teach a temperature range, it does teach that the device can provide a temperature within the range, see par. 16 reciting 170 C.    
	Ruoss does not teach, 

Okazaki teaches a jet device (4) is connected to a low-pressure side (at 42, Fig. 5, during cooling) of the cooling circuit downstream of the heat exchanger (3, evaporator during cooling) and upstream of the compressor (1), a first bypass (at 21) being connected to a high-pressure side of the cooling circuit downstream of the compressor, the refrigerant being suppliable to the jet device from the high-pressure side via the first bypass as a driving fluid.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Ruoss, in view of Okazaki, in order to increase the efficiency of the system. (see Okazaki par 2-3).     
	
Regarding claim 2, Ruoss as modified the temperature chamber according to claim 1, wherein the jet device has a drive nozzle (Okazaki, 47, Fig. 10), which is connected to the first bypass (Okazaki, at 41 in Fig. 5), and a mixing chamber (Okazaki, 44, Fig. 10, par. 64), the driving fluid being introduced into the mixing chamber in the flow direction of the cooling circuit via the drive nozzle (see Fig. 5), the mixing chamber forming a conduit section of the cooling circuit of the low-pressure side (Fig. 10, through 42).

Regarding claim 3, Ruoss as modified teaches the temperature chamber according to claim 1, wherein the first bypass is provided with at least one first control element. (Ruoss, 12)

Regarding claim 5, Ruoss as modified teaches the temperature chamber according to claim 1, wherein the first bypass is connected to the high-pressure side of the cooling circuit downstream of the condenser. (Okazaki at point 21, Fig. 5)

Regarding claim 13, Ruoss teaches the temperature chamber according to claim 1, wherein a temperature in a temperature range of -70 °C to +180 °C, is establishable within the space by means of the temperature control device. (see the rejection of claim 1 and the 112 rejections)

Regarding claim 14, Ruoss teaches the temperature chamber according to claim 1, wherein the heat exchanger (5) is disposed in the space (4).

Claims 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0344397 to Ruoss in view of US 2012/0180510 to Okazaki and US 2012/0023979 to Taylor.
Regarding claims 15 and 16, Ruoss as modified teaches the temperature chamber according to claim 1, characterized in that,
Claim 15 - wherein the heat exchanger forms a cascade heat exchanger for another cooling circuit of the cooling device.
Claim 16 - wherein the condenser is realized as a cascade heat exchanger of another cooling circuit of the cooling device.
	Taylor teaches a system for cooling a test environment, with heat exchangers in a cascade arrangement (see Fig. 1, 148 and 158, and also 118 and 120a). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Ruoss, in view of Taylor, in order to enhance the versatility of the systems cooling capability.    
	
	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0344397 to Ruoss in view of US 2012/0180510 to Okazaki and US 2014/0339317 to Kobayashi.
Regarding claim 17, Ruoss as modified teaches the temperature chamber according to claim 1, but does not teach, wherein the temperature control device has a heating device comprising a heater and a heating heat exchanger in the space.
Kobayashi teaches an environmental tester with a conditioned space, that includes a heater (par. 23).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Ruoss, in view of Kobayashi, in order to provide the system with a heater to permit the system to conduct high heat tests.    
		

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0344397 to Ruoss in view of US 2012/0180510 to Okazaki and US 2006/0179877 to Wessner.
Regarding claim 18, Ruoss as modified teaches the temperature chamber according to claim 1, but does not teach, 
wherein the expansion element and/or the control element has a throttle element and a magnetic valve, refrigerant being meterable via the throttle element and the magnetic valve.
Wessner teaches an air conditioner with an expansion device that uses a magnetic valve (par. 23).  An expansion valve for expanding refrigerant must necessarily include a throttle.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Ruoss, in view of Wessner, in order to provide the system with an expansion device proven to be useful in vapor compression temperature control systems.    


Regarding claim 19 and 20, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02.

19. (Currently Amended) A method for conditioning air in a temperature-insulated space of a temperature chamber, in particular a test chamber or the like, which can be closed off from the surroundings and which serves to receive test material, a temperature in a temperature range of -50 °C to +180 °C being established within the space by means of a cooling device of a temperature control device of the temperature chamber, comprising a cooling circuit with a refrigerant, a heat exchanger, a compressor, a condenser, and an expansion element, characterized in that wherein a jet device is connected to a low-pressure side of the cooling circuit downstream of the heat exchanger and upstream of the compressor, the refrigerant being supplied to the jet device from the high-pressure side as a driving fluid via a first bypass connected to a high-pressure side of the cooling circuit downstream of the compressor.

20. (Currently Amended) The method according to claim 19, characterized in that wherein the driving fluid is introduced into a mixing chamber of the jet device 29} in the flow direction of the cooling circuit via a drive nozzle of the jet device, said drive nozzle being connected to the first bypass, the refrigerant being aspirated into the mixing chamber as a suction fluid upstream of the jet device and being ejected from the mixing chamber downstream of the jet device at a higher pressure than that of the suction fluid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763